            Case 1:20-cv-07064-VSB Document 25 Filed 03/19/21 Page 1 of 2


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
                                                                                    3/19/2021
ILONA SHAMIS,                                               :
                                                            :
                                         Plaintiff,         :
                                                            :       20-CV-7064 (VSB)
                           -against-                        :
                                                            :             ORDER
SOLIL MANAGEMENT, LLC et al.,                               :
                                                            :
                                         Defendants. :
                                                            :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On February 16, 2021, Plaintiff filed a motion to dismiss Defendants’ counterclaims.

 (Doc. 19.) Federal Rule of Civil Procedure 15(a)(1) permits a party to amend a pleading as a

 matter of course 21 days after service of a Rule 12(b) motion, a rule that applies to

 counterclaims. See Fed. R. Civ. P. 13 Notes of Advisory Committee on 2009 Amendments (“An

 amendment to add a counterclaim will be governed by Rule 15.”). Under Rule 15(a)(1),

 therefore, Defendants had until March 9, 2021 to amend their answer and counterclaim as a

 matter of course.

          While I granted the parties’ consent motion to extend the briefing schedule related to

 Plaintiff’s motion to dismiss and gave Defendants until March 16, 2021 to respond to that

 motion, (Doc. 21), I did not interpret that as motion as Plaintiff consenting to Defendants filing

 an amended answer or counterclaim. On March 16, 2021, Defendants filed an amended answer

 and counterclaim, without a motion for leave or an indication of Plaintiff’s consent. See Fed. R.

 Civ. P. 15(a)(2). This filing is therefore untimely. Defendants also did not submit a response to

 Plaintiff’s motion to dismiss.

          Accordingly, it is hereby:
           Case 1:20-cv-07064-VSB Document 25 Filed 03/19/21 Page 2 of 2


         ORDERED that Defendants’ amended answer and counterclaim is untimely.

         IT IS FURTHER ORDERED that, to the extent Defendants seek to file an amended

answer and counterclaim, they should re-file it on or before March 22, 2021. Any such filing

should indicate whether Plaintiff consents in writing and, if Plaintiff does not, the filing should

include a motion for leave from the Court. I will issue a subsequent order after March 22, 2021

with regard to subsequent briefing schedules.

SO ORDERED.

Dated:     March 19, 2021
           New York, New York                      ________________________________
                                                   VERNON S. BRODERICK
                                                   United States District Judge
